COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Amber Keyes v. The State of Texas

Appellate case number:      01-16-00684-CR

Trial court case number:    1450024

Trial court:                176th District Court of Harris County, Texas

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). Appellant also
requests an extension of time to file her pro se response to counsel’s Anders brief. We
grant the motion.
        We order the trial court clerk, no later than 10 days from the date of this order, to
provide a copy of the record, including the clerk’s record, the reporter’s record, and any
supplemental records, to the appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the record
to the appellant is made.
      Appellant’s response to her appointed counsel’s brief shall be filed within 45
days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually      Acting for the Court

Date: March 2, 2017